Appeal by defendant from two judgments of the County Court, Rockland County, both rendered October 22, 1975, convicting him of criminal sale of a controlled substance in the second degree (Indictment No. 75-26) and criminal possession of a controlled substance in the second degree (Indictment No. 75-31), upon his pleas of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated September 16, 1975, which, after a hearing, denied defendant’s motion to suppress testimony as to "conversations overheard or recorded by means of eavesdropping”. Order and judgments affirmed. Whether the standard of proof for voluntary consent (by the one consenting to the overhearing of telephone conversations) is consent beyond a reasonable doubt or by a fair preponderance of the evidence is immaterial under the facts of this case, for the People have satisfied the more stringent standard. Furthermore, since the eavesdropping was conducted with the consent of one of the parties to the conversations, a warrant was unnecessary (see United States v White, 401 US 745). Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.